DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. [US 2019/0319065 A1] , “Daikoku” in view of Yeon et al. [US 2017/0250316 A1], “Yeon”.

Regarding claim 1, Daikoku discloses a light-emitting device (Fig. 1 – 7) comprising: 
a support substrate (Fig. 6A, 190) having a light-emitting cell region (Rr - see Fig. 2), a pad region (region with pads 126t/126s) and an edge region (region outside the pad region -Rp  - see Fig. 2), the edge region surrounding the light-emitting cell region and the pad region (as shown in Fig. 2); 
a plurality of unit light-emitting devices (Fig. 2, 120) arranged in a matrix in the light-emitting cell region (Rr) and spaced apart from each other (as shown in Fig. 5); 
a plurality of pads (126t/126s) formed in the pad region (as shown in Fig. 2); 
partition walls (Fig. 6, 140) arranged between the plurality of unit light-emitting devices (120), the partition walls defining a plurality of cell spaces respectively corresponding to the plurality of unit light-emitting devices; and 
wherein the light-emitting device (120) has a cuboid shape (¶[0074]), a first direction is parallel to a top surface of the support substrate, and a second direction is parallel to the top surface of the support substrate and perpendicular to the first direction (see Fig. 2 and Fig. 6).
Daikoku does not explicitly states that a first length of the light- emitting device in a first direction is greater than a second length of the light-emitting device in a second direction.
Daikoku disclose each of the light emitting portions (100e) has a substantially square shape. However, Daikoku also discloses the number and shape of the light emitting portions (100e) in the array (100a) can be appropriately selected. The shape of the light emitting device may also be appropriately selected such that some of unit light emitting regions in the array may have different shapes and/or different sizes (¶[0074] -¶[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the light-emitting device as taught in an alternative embodiment of  Daikoku such that a first length of the light- emitting device in a first direction is greater than a second length of the light-emitting device in a second direction because absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
Daikoku as modified does not discloses the partition walls arranged on the plurality of unit light-emitting devices, the partition walls defining a plurality of cell spaces respectively corresponding to the plurality of unit light-emitting devices and a plurality of fluorescent layers arranged on the plurality of unit light-emitting devices in the plurality of cell spaces.
However, Yeon discloses a plurality of unit light-emitting devices (Fig. 8, 110) with partition walls (124) arranged on the plurality of unit light-emitting devices, the partition walls defining a plurality of cell spaces respectively corresponding to the plurality of unit light-emitting devices (as shown).  Further, Yeon discloses a plurality of phosphor layers (128, 130 and 132) arranged on the plurality of unit light-emitting devices in the plurality of cell spaces (as shown) such that the filtered light that is emitted from the phosphor layer is the associated with a desired color (wavelength range) of light (¶[0063]).  The plurality of phosphor layers further associated with different colors, respectively and the partition layer separates the phosphor layers from each other (¶[0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a plurality of fluorescent layers and partition walls as taught by Yeon in the device of Daikoku as modified such that the partition walls arranged on the plurality of unit light-emitting devices, the partition walls defining a plurality of cell spaces respectively corresponding to the plurality of unit light-emitting devices and a plurality of fluorescent layers arranged on the plurality of unit light-emitting devices in the plurality of cell spaces because such a modification would allow for the phosphor layers to filter the light with a desired color (wavelength range) (¶[0063]) and for the partition layer to suppress optical interferences between the light-emitting cells. (¶[0288]).

Regarding claim 3, Daikoku as modified discloses claim 1, Daikoku as modified discloses the pad region (region with pads Fig. 6A, 126t) extends in the first direction, and wherein the plurality of pads are arranged along the first direction (as shown in Fig. 2).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. [US 2019/0319065 A1] , “Daikoku” in view of Yeon et al. [US 2017/0250316 A1], “Yeon” as applied in claim 1 and further in view of Bower et al. [US 2015/0373793 A1], “Bower”.

Regarding claim 2, Daikoku as modified discloses claim 1, Daikoku also discloses the number and shape of the light emitting portions (100e) in the array (100a) can be appropriately selected. The shape of the light emitting device may also be appropriately selected such that some of unit light emitting regions in the array may have different shapes and/or different sizes (¶[0074] -¶[0075]). Daikoku as modified does not explicitly the first length is between about 1.1 times and 100 times the second length.
However, it is well known in the semiconductor art that light-emitting device can have various shape.  Bower discloses light-emitting diode on the scale of 0.5 to 250 μm. Bower discloses the LEDs can have at least one of a width, length, and height (or two or all three dimensions) from 0.5 to 2 μm, 2 to 5 μm, 5 to 10 μm, 10 to 20 μm, 20 to 50 μm, 20 to 50 μm, 50 to 100 μm, or 100 to 250 μm (¶[0423]). Bower disclose various examples of LEDs have a width of 3.5 μm and a length of 10 μm and the length-to-width ratio is greater than 2, for example, in a range from 2 to 5 (¶[0529]).   Even further, Bower teaches micro-LEDs with a width, length, height and/or diameter of 0.5 μm to 50 μm; e.g., a width of 1-50 μm, a length of 5-500 μm and a height of 0.5-50 μm ) (¶[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size (length and width) of the light-emitting device as taught in Bower in the device of  Daikoku as modified such that the first length is between about 1.1 times and 100 times the second length because absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 4, Daikoku as modified discloses claim 1, Daikoku as modified does not explicitly a third length of the light- emitting device in a third direction is less than or equal to about 1/10 the first length, and the third direction is perpendicular to the support substrate.
However, it is well known in the semiconductor art that light-emitting device can have various shape.  Bower discloses light-emitting diode on the scale of 0.5 to 250 μm. Bower discloses the LEDs can have at least one of a width, length, and height (or two or all three dimensions) from 0.5 to 2 μm, 2 to 5 μm, 5 to 10 μm, 10 to 20 μm, 20 to 50 μm, 20 to 50 μm, 50 to 100 μm, or 100 to 250 μm (¶[0423]). Bower disclose various examples of LEDs have a width of 3.5 μm and a length of 10 μm and the length-to-width ratio is greater than 2, for example, in a range from 2 to 5 (¶[0529]).   Even further, Bower teaches micro-LEDs with a width, length, height and/or diameter of 0.5 μm to 50 μm; e.g., a width of 1-50 μm, a length of 5-500 μm and a height of 0.5-50 μm ) (¶[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size (height) of the light-emitting device as taught in Bower in the device of  Daikoku as modified such that a third length of the light- emitting device in a third direction is less than or equal to about 1/10 the first length, and the third direction is perpendicular to the support substrate because absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. [US 2019/0319065 A1] , “Daikoku” in view of Yeon et al. [US 2017/0250316 A1], “Yeon” as applied in claim 1 and further in view of Eghan et al. [US 7,064,450 B1], “Eghan”.

Regarding claim 5, Daikoku as modified discloses claim 1, Daikoku as modified does not explicitly each of the plurality of pads comprises a probe contact portion and a current injection portion.
However, Eghan discloses the layout of wire bonding pads at the edge (850) of the semiconductor die to achieve high pad density and allow for pad probing.  Eghan teaches each of the plurality of pads comprises a probe contact portion (Fig. 8, 801P – 806P) and a bonding portion (801B – 806B). The width of the probe contact portion (801P – 806P) in the first direction is different from a width of the bonding portion (801B – 806B) in the first direction. The probe contact portion is spaced apart from the current injection portion in the second direction (as shown in Fig. 8).  The probe tips may have inflicted some surface damage to probe pad areas. Bonding wires are subsequently attached to the pristine bond pad areas, which in this case will not exhibit the same damage as the probe pads (Col. 5 lines 28 – 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a pad with a probe contact portion and a current injection portion as taught in Eghan in the device of Daikoku as modified such that each of the plurality of pads comprises a probe contact portion and a current injection portion because such a modification would provide an improved pad layout arrangement with a bond area and a probe area in order to increase pad structures and improved bond yields and current carrying capability (Col. 4 Lines 25 – 53 of Eghan).

Regarding claim 6, Daikoku as modified discloses claim 5, Daikoku as modified by Eghan discloses an arithmetical average roughness of the current injection portion is less than an arithmetical average roughness of the probe contact portion (Eghan discloses the probe tips may have inflicted some surface damage to probe pad areas. Bonding wires are subsequently attached to the pristine bond pad areas (Col. 5 lines 28 – 35)).

Regarding claim 7, Daikoku as modified discloses claim 5, Daikoku as modified by Eghan discloses a width of the probe contact portion in the first direction is different from a width of the current injection portion in the first direction (see Fig. 8 of Eghan).

Regarding claim 8, Daikoku as modified discloses claim 5, Daikoku as modified by Eghan discloses the probe contact portion is spaced apart from the current injection portion in the second direction  (see Fig. 8 of Eghan the two regions are spaced apart by region 801C – 806C).

Regarding claim 9, Daikoku as modified discloses claim 5, Daikoku discloses an interconnection electrode (Fig. 6A, 180w) directly connected to the pad region. Daikoku as modified by Eghan disclose interconnection electrode directly connected to each of the probe contact portion and the current injection portion (Daikoku as modified by Eghan would disclose the limitation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. [US 2019/0319065 A1] , “Daikoku” in view of Bower et al. [US 2015/0373793 A1], “Bower” and further in view of Lee et al. [US 2018/0182931 A1], “Lee”.

Regarding claim 10, Daikoku discloses a light-emitting device (Fig. 1 – 7) comprising: 
a plurality of unit light-emitting devices (Fig. 2 and 6A, 120) arranged in a matrix shape and spaced apart from each other in a lateral direction (as shown in Fig. 2); 
56a first insulating layer  (Fig. 6A, 150A) covering bottom surfaces (as shown) of the plurality of unit light-emitting devices (120); 
a second insulating layer (Fig. 6A, 170) covering a bottom surface (as shown)of the first insulating layer (150A); 
an adhesive layer in contact with the second insulating layer (¶[0147] teaches  an adhesive material) ; and 
a support substrate in contact with the adhesive layer (¶[0147] teaches  an adhesive material is used to connect to a supporting substrate),
wherein the light-emitting device has a rectangular planar shape and a first of the rectangular planar shape is perpendicular to a second side of the rectangular planar shape (Fig. 2, 6A and ¶[0074])
Daikoku discloses the number and shape of the light emitting portions (100e) in the array (100a) can be appropriately selected. The shape of the light emitting device may also be appropriately selected such that some of unit light emitting regions in the array may have different shapes and/or different sizes (¶[0074] -¶[0075]).  Daikoku as modified does not explicitly wherein a first length of the first side is about 1.1 times to about 100 times a second length of the second side, and wherein a thickness of the light-emitting device is less than about 1/10 the first length.
However, it is well known in the semiconductor art that light-emitting device can have various shape.  Bower discloses light-emitting diode on the scale of 0.5 to 250 μm. Bower discloses the LEDs can have at least one of a width, length, and height (or two or all three dimensions) from 0.5 to 2 μm, 2 to 5 μm, 5 to 10 μm, 10 to 20 μm, 20 to 50 μm, 20 to 50 μm, 50 to 100 μm, or 100 to 250 μm (¶[0423]). Bower disclose various examples of LEDs have a width of 3.5 μm and a length of 10 μm and the length-to-width ratio is greater than 2, for example, in a range from 2 to 5 (¶[0529]).   Even further, Bower teaches micro-LEDs with a width, length, height and/or diameter of 0.5 μm to 50 μm; e.g., a width of 1-50 μm, a length of 5-500 μm and a height of 0.5-50 μm ) (¶[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size (height, width and length) of the light-emitting device as taught in Bower in the device of  Daikoku as modified such that a first length of the first side is about 1.1 times to about 100 times a second length of the second side, and wherein a thickness of the light-emitting device is less than about 1/10 the first length because absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
Daikoku as modified does not disclose a third insulating layer covering a bottom surface of the second insulating layer; a buried insulating layer covering a bottom surface of the third insulating layer and comprising a planar surface such that the adhesive layer in contact with the planar surface of the buried insulating layer.
However, Lee discloses LED structure that have a plurality of insulation layer  which are bonded to the substrate.  Lee discloses LED (Fig. 15, 140a and 140b) is in contact with a plurality of insulating layers.  Lee discloses 56a first insulating layer (131) covering bottom surfaces of the plurality of unit light-emitting devices (140a and 140b),  a second insulating layer (132) covering a bottom surface of the first insulating layer (131) and  a third insulating layer (133) covering a bottom surface of the second insulating layer (132).  Lee further discloses a buried insulating layer (134) covering a bottom surface of the third insulating layer (133) and comprising a planar surface such that a bonding layer (161) in contact with the planar surface of the buried insulating layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an insulating layer and a buried insulating layer between the substrate and the LED as taught in Lee in the device of Daikoku as modified such that the third insulating layer covering a bottom surface of the second insulating layer and a buried insulating layer covering a bottom surface of the third insulating layer and comprising a planar surface resulting in the adhesive layer in contact with the planar surface of the buried insulating layer because such a modification will provide electrical isolation for the electrodes and provide electrical isolation between devices (¶[0033] of Lee).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US 2020/0110307 A1], “Chang” in view of Bower et al. [US 2015/0373793 A1], “Bower”.

Regarding claim 17, Chang discloses a light source module  (Fig. 1, 30) comprising: 
a package substrate (Fig. 3, 100); 
a light-emitting device (101a and 101b) disposed on the package substrate (100) and comprising a plurality of unit light-emitting devices arranged in a matrix, the light-emitting device having a rectangular planar shape (as shown in Fig. 3); and 
at least one driver chip (Fig. 3, 104a and ¶[0024]) configured to drive the light-emitting device, 
wherein a first side of the rectangular planar shape is perpendicular to a second side of the rectangular planar shape (as shown in Fig. 7), 
Chang does not explicitly disclose the details of the light-emitting devices wherein a first length of the first side is about 1.1 times to about 100 times a second length of the second side, and wherein a thickness of the light-emitting device is less than about 1/10 the first length.
However, it is well known in the semiconductor art that light-emitting device can have various shape.  Bower discloses light-emitting diode on the scale of 0.5 to 250 μm. Bower discloses the LEDs can have at least one of a width, length, and height (or two or all three dimensions) from 0.5 to 2 μm, 2 to 5 μm, 5 to 10 μm, 10 to 20 μm, 20 to 50 μm, 20 to 50 μm, 50 to 100 μm, or 100 to 250 μm (¶[0423]). Bower disclose various examples of LEDs have a width of 3.5 μm and a length of 10 μm and the length-to-width ratio is greater than 2, for example, in a range from 2 to 5 (¶[0529]).   Even further, Bower teaches micro-LEDs with a width, length, height and/or diameter of 0.5 μm to 50 μm; e.g., a width of 1-50 μm, a length of 5-500 μm and a height of 0.5-50 μm ) (¶[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size (height, width and length) of the light-emitting device as taught in Bower in the device of Chang such that a first length of the first side is about 1.1 times to about 100 times a second length of the second side, and wherein a thickness of the light-emitting device is less than about 1/10 the first length because absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US 2020/0110307 A1], “Chang” in view of Bower et al. [US 2015/0373793 A1], “Bower” as applied to claim 17 and further in view of Tsai [US 2010/0237788 A1].

Regarding claim 18, Chang as modified discloses claim 17, Chang as modified does not discloses each of the plurality of unit light-emitting devices comprises a light-emitting diode (LED), wherein a first unit light-emitting device of the plurality of unit light-emitting devices comprises a first cathode and a first anode, wherein a second unit light-emitting device of the plurality of unit light-emitting devices comprises a second cathode and a second anode, and 59wherein the second anode is electrically connected to the first cathode.
However,  Tsai discloses a LED assembly which includes a plurality of unit light-emitting devices wherein a first unit light-emitting device of the plurality of unit light-emitting devices (Fig. 9, 9) comprises a first cathode and a first anode, wherein a second unit light-emitting device of the plurality of unit light-emitting devices comprises a second cathode and a second anode, and 59wherein the second anode is electrically connected to the first cathode (see Fig. 9). Further, the lamp future comprised a plurality of LEDs and a Zener diode (not numbered) being connected in parallel.  For each set the anode of the LED (9) is connected to the cathode of the Zener diode and the cathode of the LED (9) is connected to the anode of the Zener diode respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an LED assembly that connects the LED in series as taught in Tsai in the device of Chang as modified such that the each of the plurality of unit light-emitting devices comprises a light-emitting diode (LED), wherein a first unit light-emitting device of the plurality of unit light-emitting devices comprises a first cathode and a first anode, wherein a second unit light-emitting device of the plurality of unit light-emitting devices comprises a second cathode and a second anode, and 59wherein the second anode is electrically connected to the first cathode because such a modification would provide a flashing light string having a plurality of LEDs connected in series which are adapted to flash various colors (¶[0008] of Tsai).

Regarding claim 19, Chang as modified discloses claim 18, Chang as modified does not discloses a first Zener diode having a third anode and a third cathode; and a second Zener diode having a fourth anode and a fourth cathode, wherein the third anode is electrically connected to the first cathode, the third cathode is electrically connected to the first anode, the fourth anode is electrically connected to the second cathode, and the fourth cathode is electrically connected to the second anode.
However,  Tsai discloses a LED assembly which includes a plurality of unit light-emitting devices wherein a first unit light-emitting device of the plurality of unit light-emitting devices (Fig. 9, 9) comprises a first cathode and a first anode, wherein a second unit light-emitting device of the plurality of unit light-emitting devices comprises a second cathode and a second anode, and 59wherein the second anode is electrically connected to the first cathode (see Fig. 9). Further, the lamp future comprised a plurality of LEDs and a Zener diode (not numbered) being connected in parallel.  For each set the anode of the LED (9) is connected to the cathode of the Zener diode and the cathode of the LED (9) is connected to the anode of the Zener diode respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an LED assembly that connects the LED in parallel to the Zener diode as taught in Tsai in the device of Chang as modified such that a first Zener diode having a third anode and a third cathode; and a second Zener diode having a fourth anode and a fourth cathode, wherein the third anode is electrically connected to the first cathode, the third cathode is electrically connected to the first anode, the fourth anode is electrically connected to the second cathode, and the fourth cathode is electrically connected to the second anode because such a modification would provide a flashing light string having a plurality of LEDs connected in parallel with Zener diodes which helps stabilize the voltage of the LED (¶[0025] of Tsai).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US 2020/0110307 A1], “Chang” in view of Bower et al. [US 2015/0373793 A1], “Bower” as in view of Tsai [US 2010/0237788 A1] as applied to claim 19 and further in view of Lee et al. [US 2018/0182931 A1], “Lee” and Tada et al. [US 2018/0197924 A1], “Tada”.

Regarding claim 20, Chang as modified discloses claim 19, Chang discloses the support substrate (Fig. 2, 100) having a light-emitting cell region (A1 and A2), and an edge region (area outside the region A1), wherein the plurality of unit light-emitting devices (101a and 101b) are disposed in the light-emitting cell region (A1 and A2).
Chang as modified does not disclose the detail of the light-emitting device comprises: a first insulating layer covering bottom surfaces of the plurality of unit light-emitting devices; a second insulating layer covering a bottom surface of the first insulating layer; a third insulating layer covering a bottom surface of the second insulating layer; a buried insulating layer covering a bottom surface of the third insulating layer and comprising a planar surface; an adhesive layer in contact with the planar surface of the buried insulating layer; and a support substrate in contact with the adhesive layer.
However, Lee discloses LED structure that have a plurality of insulation layer  which are bonded to the substrate.  Lee discloses LED (Fig. 15, 140a and 140b) is in contact with a plurality of insulating layers.  Lee discloses 56a first insulating layer (131) covering bottom surfaces of the plurality of unit light-emitting devices (140a and 140b),  a second insulating layer (132) covering a bottom surface of the first insulating layer (131) and  a third insulating layer (133) covering a bottom surface of the second insulating layer (132).  Lee further discloses a buried insulating layer (134) covering a bottom surface of the third insulating layer (133) and comprising a planar surface such that a bonding layer (161) in contact with the planar surface of the buried insulating layer. Even further Lee discloses an adhesive layer (161) in contact with the planar surface of the buried insulating layer (134) and a support substrate (163) in contact with the adhesive layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the details of the LED structure as taught in Lee in the device of Chang as modified such that the light-emitting device comprises: a first insulating layer covering bottom surfaces of the plurality of unit light-emitting devices; a second insulating layer covering a bottom surface of the first insulating layer; a third insulating layer covering a bottom surface of the second insulating layer; a buried insulating layer covering a bottom surface of the third insulating layer and comprising a planar surface; an adhesive layer in contact with the planar surface of the buried insulating layer; and a support substrate in contact with the adhesive layer because such a modification will provide the details of the LED structure of the compact light emitting device package that is configure emit color light (¶[0004] - ¶[0005] of Lee).
Chang discloses the plurality of LED (Fig. 1, 101a and 101b) are connected to the driving (104a) by first circuit (103a). Chang as modified does not explicitly disclose a pad region wherein a plurality of pads formed in the pad region and connected to the at least one driver chip.
However, it well-known in the semiconductor art to include a pad region with a plurality of pads.  Specifically, Tada discloses the substrate (Fig. 1 and 2, 104) with active region with light emitting element (120) and pad region with a plurality of pads (212, 122 and 222) for transmitting signals (¶[0084]) to the flexible printed circuit board (214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a pad region with a plurality of pads as taught in Tada in view of Chang as modified such that the pad region wherein a plurality of pads formed in the pad region because such a modification would provide terminals for inputting a signal to the touch sensor and inputting a signal to the active region  on the same substrate, and reduce the number of terminals arranged on the flexible printed substrate (¶[0084] of Tada). The Examiner note that the combination of Chang and Tada would result in a pad region wherein a plurality of pads formed in the pad region and connected to the at least one driver chip.

Allowable Subject Matter/Reasons for Allowance
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, none of the prior art teaches or suggest, alone or in combination all of the structural features of the claims, specifically including but not limited to, “a first fence disposed along a periphery of a first surface of the light-emitting device, the first side and the second side corresponding to the first surface, wherein the first fence protrudes in a direction perpendicular to a top surface of the support substrate, surrounds the plurality of unit light-emitting devices and comprises the first insulating layer, the second insulating layer and the third insulating layer,” as required by the claim.
Claims 12-16 are allowed by virtue of their dependencies on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891